



COURT OF APPEAL FOR ONTARIO

CITATION: Ho v. Ontario, 2022 ONCA 11

DATE: 20220112

DOCKET: C69369

Rouleau, van Rensburg and
    Roberts JJ.A.

BETWEEN

Wendy Sin Ming Ho

Plaintiff (Appellant)

and

Her Majesty the Queen in Right
    of Ontario

Defendant (Respondent)

Wendy Sin Ming Ho, acting in person

Adam Mortimer, for the respondent

Heard: January 7, 2021 by video conference

On
    appeal from the order of Justice Frederick J. Myers of the Superior Court of
    Justice, dated March 24, 2021, with reasons at 2021 ONSC 2249.

REASONS FOR DECISION

[1]

The appellant alleges that she suffered
    significant psychological harm from harassment and criminal threats made
    against her while employed at an Ontario hospital between 1999 and 2000.

[2]

Her efforts to obtain redress against her
    employer were dismissed by the Ontario Labour Relations Board and the Workplace
    Safety and Insurance Appeals Tribunal. The Ontario Human Rights Commission
    refused to take up her case, and she obtained no satisfaction from a complaint
    before the Health Professions Appeal and Review Board.

[3]

The appellant then sued the Crown and the four
    tribunals for their failure to protect her from the alleged illegal acts of her
    former supervisor and employer. Firestone J. found that the tribunals were not suable
    entities and struck her claim against the Crown with leave to amend.

[4]

The present appeal is from the motion judges dismissal
    of that amended pleading. There, the appellant argued that the Crown is responsible
    for her employers alleged harassment and threats, as well as the subsequent
    failure of the tribunals to support her claims, because the province is constitutionally
    responsible for hospitals and provincial administrative tribunals. She also claimed
    that these wrongs violate her security of the person and right to equal benefit
    of the law as guaranteed by the
Canadian
Charter of Rights and Freedoms
.
    Finally, the appellant sought a declaration and an injunction requiring the Royal
    Canadian Mounted Police (RCMP) to investigate the alleged criminal conduct on
    the part of her former employer.

[5]

The motion judge dismissed the appellants action
    because her pleading could not possibly result in a judgment against the Crown.
    The motion judge explained that the Crown is not vicariously liable for the
    employment related issues of public hospitals, nor is it liable for the quasi-judicial
    decisions of administrative tribunals. He also determined that the alleged
Charter
breaches were no more than the appellant disagreeing with the outcome of the
    tribunal proceedings. Finally, the motion judge found no basis for a court
    exercising civil jurisdiction to make a declaratory order compelling a criminal
    investigation by the RCMP.

[6]

Before this court, the appellant has sought to
    reframe the arguments she made below. She suggests there has been a fraud on
    the court, and that the court must protect her rights and prevent abuses of
    authority. In addition, she criticizes the way she has been treated by the
    legal system, including the fact that she has not been provided with
    appropriate assistance to advance her claim.

[7]

The appellant has also brought a motion seeking
    leave to file fresh evidence. That fresh evidence consists principally of
    material related to her dispute with her previous employer, as well as her
    request for a declaratory order compelling the RCMP to carry out an
    investigation.

[8]

In our view, the appellant has not demonstrated
    any error on the part of the motion judge. Her arguments, although reframed,
    are, in effect, the same as were made before the motion judge. There is simply
    no viable cause of action pleaded against the Crown. As for the fresh evidence,
    it does not, in our view, assist her in making out a potential claim.

[9]

For these reasons, the motion to file fresh
    evidence and the appeal are dismissed. Costs to the respondent are fixed in the
    amount of $2,500 inclusive of disbursements and applicable taxes.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.


